Citation Nr: 1633444	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-40 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits under the provisions of the Montgomery GI Bill-Selected Reserve (MGIB-SR).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to November 1995 and from October 2001 to April 2002, with additional service in the Army National Guard of California.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative determination of the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his September 2010 substantive appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge of the Board.  The record does not reflect that the RO scheduled the hearing.  Neither has the Veteran withdrawn his request for a hearing.  Therefore, a remand is warranted to schedule the hearing before a VLJ and to notify the Veteran of the date, time and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge from the Board.  Notice of the hearing must be sent to the Veteran at his current mailing address and a copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


